DETAILED ACTION
Response to Amendment
The Amendment filed March 9, 2021 has been entered. Claims 1 – 3, 5 – 8 and 11 – 29 are pending in the application with claims 2, 11, 12, 17 – 19, 21 – 23 and 25 – 29 being withdrawn and claims 4, 9 and 10 being cancelled. The amendment to the claims have overcome the claim objections and the 112 rejections set forth in the last Non-Final Action mailed September 11, 2018.
Claim Objections
Claims 1, 3, 5 – 8, 13 – 16, 20 and 24 are objected to because of the following informalities. Appropriate correction is required.
In claims 1, 3, 13 – 15 and 20: the phrase “axle” and “axel” are used interchangeably. It should either read --axle-- or --axel--.
Claim 1, line 19: “generated by electronic components” should read --generated by the electronic components--.
Claim 6, lines 3-4: “is in heat-conducting contact with the heat-conducting plate directly there” should read -- is directly in heat-conducting contact with the heat-conducting plate--.
Claims 3, 5 – 8, 13 – 16, 20 and 24 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3, 5 – 8, 13 – 16, 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “positioned adjacent to the conductor plate” in lines 12. The term “adjacent” is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “the cooling medium” in line 20. It is unclear if this claimed medium is same or different from “a conveyed medium” in line 4.
Claim 6 recites the limitation “power components” in line 2. It is unclear if the claimed power components are same as or different from or part of the claimed “electronic components” in line 18 of claim 1.
Claim 7 recites the limitation “a power component” in line 2. It is unclear if the claimed power component is same as or different from or part of the claimed “electronic components” in line 18 of claim 1.
Claims 3, 5 – 8, 13 – 16, 20 and 24 are rejected for being dependent on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2007/0286723 – herein after Ihle) and evidenced by Reul et al. (US 2017/0009771 – herein after Reul) in view of Takemura et al. (JP 6047023 – herein after Takemura).
In reference to claim 1, Ihle teaches a fluid pump (centrifugal pump, see claim 1 or title) for use in a cooling medium circuit (i.e. circuit formed by pumped fluid that starts and ends in pump chamber; this circuit can be viewed as a path travelled by the fluid from pump chamber 109 to the interior region of split case 116 and back to the pump chamber), the fluid pump comprising (fig. 1 or fig. 10): 
an axle (49) having first and second sides (first side = bottom side and second side = top side); 
a wet area (101) having a conveyed medium (i.e. fluid pumped by the pump; see ¶38); 
a dry area (99); 
a pump impeller (59) mounted on the axle (49) so as to rotate around the axle in the conveyed medium in the wet area (as seen in fig. 1 or fig. 10); 
a conductor plate (61: electronic circuit board) arranged in the dry area sealed off (by split case 116) from the conveyed medium in the wet area, wherein radial forces of the axle (49) are accommodated, on the first side of the axle (on bottom side of the axle 49), by a separating wall (base 117; forces are accommodated indirectly via a groove 48) between the dry area and the wet area and by a pump head (103; forces are accommodated in groove 47 that is coupled to the pump head 103; see figs. 1 and 2: groove/hub 47 is formed integrally with pump housing section 103) including a second axle retainer (47) on the second side of the axle (on top side of the axle 49);
the separating wall (base 117) including a disk-shaped area (see fig. A below: labelled “D”) positioned adjacent to the conductor plate (61) and a tube-shaped area (see fig. A below: labelled “T”) formed about the disk-shaped area;
a heat conducting plate (foil 67) positioned between the conductor plate (61) and the separating wall (117);
a contact disk (see fig. A below: labelled “C”; “C” is formed integrally with the separating wall) positioned within the wet area against the separating wall (117) and including a retainer sleeve (48) acting as a first axel retainer for receiving the first side of the axle (as seen in fig. 1 or fig. 10); and
electronic components (70; ¶34) mounted on the conductor plate (61) {as seen in fig. 2 or 3}, heat generated by the electronic components is dissipated via a heat-conducting path to the cooling medium (see ¶8 and ¶35: heat conducting path is via heat conducting medium and base 117 of the split case 116 to the circulation medium/fluid), the heat conducting path including the axle and the first (48) and second (47) axle retainers, which transfer the radial forces of the axle from the axle to the separating wall (117) and the pump head (102) {the asserted retainers transfers any present radial forces/ vibrations resulting from radial movement of the axle to the separating wall and the pump head since the retainers are coupled to the separating wall and the pump head}.
[The base 117 itself is disclosed as being conductive (see ¶8 and ¶35 for disclosure of conductive base 117), thus making the groove/retainer 48 of the asserted contact disk conductive. The axle (49) is made from a certain material. The second axle retainer (47) is also made from a conductive material because it is integral with the plastic pump housing (see ¶2 and figs. 1 and 2: pump head 103 is part of the pump housing 102 made of plastic).
Examiner takes the position that the axle in Ihle is made of the material that is capable of conducting heat. The centrifugal pump such as one taught by Ihle, conventionally has an axle made from metallic material (as evidenced by Reul, see ¶41: axle 144 is made of metallic material).
Therefore, in brief, the first axle retainer of Ihle is made from the conductive material because it is integral with the conductive base 117; the axle of Ihle is made from the conductive material because the axle(s) is/are conventionally made of metallic material and the second axle retainer of Ihle is made from a conductive material because it is integral with the plastic pump housing.
With respect to the HEAT CONDUCTING PATH: In Ihle, the heat is conducted into the circulating fluid via heat conducting medium and base 117. The circulating medium is present in the inner region of the split case 116 as well as in the pump chamber 109. Thus, by principle of heat conduction, the claimed heat conduction path is one of the possible paths in Ihle because of the conductive nature of the first axle retainer, axle and second axle retainer]

    PNG
    media_image1.png
    604
    860
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Ihle to show claim interpretation.
Ihle does not teach the heat conducting plate including a projecting wall contacting the tube-shaped area.
However, Takemura teaches the similar fluid pump, wherein the heat conducting plate (108; in figs. 8-11 and ¶64 of translation; the asserted element 
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the heat conducting plate with the projecting wall that contacts the tube-shaped area of the separating wall as taught by Takemura in the fluid pump of Ihle for the purpose of increasing the heat transfer rate. This increase in heat transfer rate is due to the increase in contact area between the heat conducting plate and the separating wall. Furthermore, in the heat conducting plate of Takemura, a hole in the central region may or may not be provided depending on which embodiment of Ihle, the heat conducting plate of Takemura is utilized in (embodiment of fig. 1 would require the hole because of element 70 while fig. 10 would not). 
In reference to claim 3, Ihle teaches the fluid pump, wherein the pump head (103) has an intake duct (105) and wherein the second axle retainer (47) is arranged in the intake duct of the pump head and the conveyed medium at least partially flows around it during operation {as seen in fig. B below: the circled part can be viewed as a spoke/strut that connects the second axle retainer to the pump head; this spoke can be considered to be a part of the second axle retainer, thus the limitation of second axle retainer being arranged inside the intake duct is met}.

    PNG
    media_image2.png
    1049
    563
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    738
    720
    media_image3.png
    Greyscale

Figure B: Edited figs. 1 and 4 of Ihle to show claim interpretation.
Claims 5 – 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle and evidenced by Reul in view of Takemura further in view of Binder et al. (US 2014/0161630 - herein after Binder).
In reference to claims 5 and 24, Ihle, as modified, teaches the fluid pump, wherein the heat-conducting plate (of Takemura) has a shape, which is matched to corresponding counter-shapes in the separating wall (as seen in fig. 1) {the shape of 67 is circular that matches the corresponding counter shape in the separating wall 117; see figs. 4 and 12}.
Ihle, as modified, remains silent on wherein the heat-conducting plate has shapes that enlarge its surface area, as in claim 5; and wherein the shapes consist of projecting pins, as in claim 24.
However, Binder teaches an electric fluid pump wherein the electronic control board is cooled by connecting it in a heat transferring manner to the containment shell and the wet section via the containment shell. In fig. 5 of 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the heat conducting plate of Takemura by adding shape as taught by Binder in order to increase the heat transfer area or heat dissipation, as recognized by Binder (see ¶25).
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide plural shapes since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality to the number of shapes to be provided on the heat conducting plate.
In reference to claim 6, Ihle teaches the fluid pump, characterized in that the conductor plate (61) has a plurality of vias (612: drilled openings; see ¶49), forming a heat-conducting connection of power components (64) through the conductor plate (61) to their opposite side and is in heat-conducting contact with 
In reference to claim 7, Ihle teaches the fluid pump, wherein the conductor plate (61) has (see fig. 11 and ¶36) at least one recess (C shape recess in fig. 2/3) through which a power component (64) extends and is directly in heat-conducting contact with the heat-conducting plate or via a heat-conducting medium (66).
In reference to claim 8, Ihle teaches the fluid pump, wherein the heat-conducting plate (67) forms at least one electric conductor of the conductor plate (see ¶36).
Claims 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle and evidenced by Reul in view of Takemura and Knoll et al. (US 6,939,115 – herein after Knoll).
In reference to claim 13, Ihle teaches the fluid pump, wherein the second axle retainer consists of material with good heat conductivity and has at least one spoke, which forms a single-piece body (in view of disclosure in ¶8 and ¶35: asserted second axle retainer 47 is consists of a material with good conductivity; and in view of fig. A above: circled part is a spoke formed as a single-piece body with the second axle retainer and the pump housing).
Ihle remains silent on the fluid pump, wherein the second axle retainer also has one slide bearing.
However, Knoll teaches
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a slide bearing as taught by Knoll in the second axle retainer of Ihle for the purpose of using the sliding bearing both as radial and axial bearings in the wet-type rotor pump for accommodating any radial and axial forces from the shaft, as recognized by Knoll (col. 1, lines 39-42).
In reference to claim 14, Ihle teaches the fluid pump, wherein the second axle retainer (47) is joined by molding to an intake duct (105) of the pump head, wherein the pump head consists of a plastic material (see claim 28), which is processed through injection molding.
In reference to claim 15, Ihle teaches the fluid pump, wherein the intake duct (105) is a single-piece component of the second axle retainer (in view of figs. 1, 2 and fig. A above: intake duct 105, pump head 103, asserted strut and second axle retainer are all formed as a single-piece structure).
In reference to claim 16, Ihle teaches the fluid pump, wherein (see claim 28) the intake duct (105) is joined by molding to the pump head (103) {intake duct is integral with the pump head 103}, wherein the pump head consists of a plastic material (see ¶2), which is processed through injection molding.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle and evidenced by Reul in view of Takemura and Werson et al. (US 8,303,268 – herein after Werson).
Ihle teaches
Ihle remains silent on the specific type of material of the axle retainer (48).
However, Werson teaches the fluid pump, wherein the split case (10) is made from aluminum material (col. 2, lines 39-40).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the split case of Ihle from an aluminum material as taught by Werson since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, doing so would also improve the heat conductivity of the split case since aluminum is a good heat conducting material, as recognized by Werson (in col.3, lines 51-53) and since aluminum is a light weight material, it would also allow one of ordinary skill in the art to reduce the weight of the split case in Ihle.
Response to Arguments
The arguments filed March 9, 2021 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Takemura.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746